            Case 2:19-cv-00217-MCE-CKD Document 4 Filed 04/25/19 Page 1 of 1



1    Scott M. Johnson (Bar #287182)
     sjohnson@gajplaw.com
2    GAJP P.C.
     1430 Blue Oaks Blvd., Ste. 250
3    Roseville, CA 95747
     916-290-7778 ph
4    916-721-2767 fax
5
     Attorneys for Plaintiff
6    Melissa Rodriguez
7
                               IN THE UNITED STATES DISTRICT COURT
8
                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
9

10   MELISSA RODRIGUEZ,                                 Case No.: 2:19-cv-00217-MCE-CKD
11                                                      NOTICE OF SETTLEMENT WITH
                               Plaintiff,               DEFENDANT BANK OF AMERICA, N.A.
12
            v.
13

14
     BANK OF AMERICA, N.A.
15

16

17
                               Defendant.
18

19
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20
            PLEASE TAKE NOTICE THAT plaintiff Melissa Rodriguez and defendant Bank of
21

22
     America, N.A., have reached a settlement in principle of the above captioned case and are in the

23
     process of documenting said settlement. Plaintiff anticipates filing a dismissal within 21 days

24   once the settlement is finalized.

25

26                                                         GAJP, P.C.
     Dated: April 25, 2019                                 /s/ Scott Johnson
27
                                                           Scott Johnson
28                                                         Attorneys for Plaintiff



                                            NOTICE OF SETTLEMENT - 1
